Geant, J.
I concur in the interpretation placed upon the contract by my Brother ITookee, and concur in all he has said, except as to the statements made by the captain of the tug. Defendant’s own foreman told him that the boom would not hold all the logs, and advised him not to put them all in it. Presumably, the foreman knew the size of the logs, and knew that a boom which would hold 500,000 feet of average-sized logs would not hold the same number of feet of logs under the average size. The captain was not authorized to make any representations to bind his principals. The contract was in writing. The captain of the tug was not a lumberman or log-driver. His business was to manage the tug. Pie may have known, as the record shows, that over 500,000 feet had been included and rafted in this boom; but this would not give him authority to tell defendant that the boom would hold that number of feet of logs less than the average size. I think it was error to permit testimony of statements of the captain.
I think there is one other error upon the record. Plaintiffs sought to show that these logs were less than the average size. In the absence of any representations as to size, the contract was to send a boom sufficient to hold not to exceed 500,000 feet of logs of the average size. Plaintiffs were entitled to show that the boom was sufficient for that purpose, and to show that defendant’s logs were below the average size.
Montgomeey, G. J., Mooee and Long, JJ., concurred with Geant, J.